Memorandum by the court:
On an application of this kind, when the case appears to be otherwise meritorious, the question to be settled is whether ,the service of the applicant, in fact, began before or after Aitgust 1st, 1923, on which date the amendment of June 15th, .1923, to rule 4-E, took effect. Prior to that date, the policy of the court had been to permit certificates of commencement .of clerkship to be filed out of time, on the theory that this was not a matter in which the public was particularly interested, as was the case with a notice of intention to take the bar examinations. Hence, this case is to be disposed of on the rule as it stood prior to June 15th, 1923.
The application in this case was made by the applicant personally and not by any counselor-at-law in his behalf. It should be made by a counselor-at-law, and should be based upon a proper affidavit, stating the facts fully. Upon the filing of such affidavit and application by a counselor, the court will be" disposed to consider the matter favorably if the facts are as they were stated by the applicant in person.